, 5Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/2022.
Applicant's election with traverse of Group I (claims 1-5) in the reply filed on 8/18/2022 is acknowledged.  The traversal is on the ground(s) that .  This is not found persuasive because the apparatus is designed and adapted for the performance of apheresis and that there is no basis for restriction therebetwen.  However, the column claimed can also be used in any blood treatment pre-dialysis or post-dialysis treatment of blood to remove galectin-3 in the blood and does not require apheresis.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities:
Recitation of “”FIGURES” on line 20 of paragraph [0009] should be corrected to “DRAWIONGS”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Recitation of “said units” on line 1 of claim 13 lack a positive antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317734 A1 (hereinafter referred to as Eliaz ‘734) in view of US 2014/0105997A1 (hereinafter referred to as Eliaz ‘997).
Eliaz ‘734 teaches an apheresis column (1008) for the ex vivo treatment of a mammal, comprising a column (1008) with a pathway through which at least a portion of the mammal’s blood is directed, wherein said pathway is provided with units of immobilized low molecular weight pectin on sepharose i.e. a cross-linked, beaded form of agarose to which said blood is exposed, wherein at least galectin-3 in said blood is bound by said pectin molecules in said column, after which said blood is returned to said mammal, wherein following apheresis, galectin-3 levels in the mammal are reduced by at least 10% (see Figure 1; paragraphs [0031]-[0032]).
Claims 1, 5 and 16 differ from Eliaz ‘734 in reciting that modified citrus pectin having a molecular weight less than 40kD, 25kD or 15kD.
Eliaz ‘997 teaches reducing galectin-3 level using modified citrus pectin in a column wherein molecular weight of MCP is under 40 kD (see abstract; paragraphs [0047], [0049]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 2, the recitation of “wherein said blood is separated into plasma and non- plasma components prior to entering said pathway, and wherein only said plasma is passed through said pathway” is an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Eliaz teaches a plasma separation unit (1012) (see Fig. 1; paragraph [0031]).
Regarding claim 3, Eliaz ‘734 teaches that the use of the device may be effective in removing up to perhaps 40% of circulating galectin-3 (see paragraph [0032]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0317734 A1 (hereinafter referred to as Eliaz ‘734) in view of US 2014/0105997A1 (hereinafter referred to as Eliaz ‘997) as applied to claim 1 above, and further in view of Bilal et al., International Journal of Biological Macromolecules 130 (2019) 462-482 (hereinafter referred to as “Bilal”).
Eliaz ‘734 in view of Eliaz ‘997 teaches the apheresis column as disclosed above.
Eliaz ‘734 discloses that a column is lined with a physically fixed binding agent, such as an antibody bound to the interior wall of the tube through an agent like sepharose i.e. a cross-linked, beaded form of agarose (see paragraph [0032]).
Claims 13-15 differ from the teaching references in reciting that modified citrus pectin are immobilized by a covalent chemical bond to a agarose moiety.
Bilal teaches naturally-derived biopolymers for potential platforms for enzyme immobilization including agarose under section 2.4 including covalent bonding for higher operational stability (pages 469-472, particularly last paragraph on page 472; Table 4).
It would have been obvious to a person of ordinary skill in the art to modify the column of Eliaz ‘734 in view of Eliaz ‘997 to incorporate immobilization of modified citrus pectin by a covalent chemical bond to a agarose moiety for increased operational stability compared to physical crosslinking as suggested by Bilal.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Eliaz references do not teach that the modified citrus pectin of 40 kD is bound and immobilized to the interior of the column of an apheresis device by a chemical bond for removal of gal-3.  Bilal teaches the use of immobilization by covalent bonding as disclosed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
10/26/22